   Case 8:19-cv-02264-JVS-JDE Document 21 Filed 04/20/20 Page 1 of 2 Page ID #:83

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          SACV 19-02264JVS(JDEx)                                       Date   April 20, 2020
 Title             Jwa Hyun Kim v George John Boyasian


 Present: The                    James V. Selna, US District Court Judge
 Honorable
                         Lisa Bredahl                                         Not Present
                         Deputy Clerk                                       Court Reporter


                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                          Not Present                                         Not Present
 Proceedings:           [IN CHAMBERS] ORDER TO SHOW CAUSE RE
                        DISMISSAL FOR LACK OF PROSECUTION

       The Court, on its own motion, hereby ORDERS plaintiff(s) to Show Cause (OSC) in writing
no later than May 1, 2020, why this action should not be dismissed for lack of prosecution. As an
alternative to a written response by plaintiff(s), the Court will consider the filing of one of the
following, as an appropriate response to this OSC, on or before the above date:

    X    Proof of service of First Amended Complaint and/or
    X    Answer by the defendant(s) or plaintiff's request for entry of default.


        Absent a showing of good cause, an action shall be dismissed if the summons and complaint
have not been served upon all defendants within 90 days after the filing of the complaint. Fed. R.
Civ. P. 4(m) The Court may dismiss the action prior to the expiration of such time, however, if
plaintiff(s) has/have not diligently prosecuted the action.

       It is the plaintiff’s responsibility to respond promptly to all orders and to prosecute the action
diligently, including filing proofs of service and stipulations extending time under Rule 55 remedies
promptly upon default of any defendant. All stipulations affecting the progress of the case must be
approved by the Court. Local Rule 7-1.

       Scheduling Conference set for April 27, 2020 at 10:00 a.m. is continued to June 1, 2020
at 10:00 a.m. Counsel shall file the Joint Rule 26 Meeting Report, with the completed Exhibit
A, by May 26, 2020.

                                                                                                :         0



CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 2
   Case 8:19-cv-02264-JVS-JDE Document 21 Filed 04/20/20 Page 2 of 2 Page ID #:84

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
 Case No.       SACV 19-02264JVS(JDEx)                                       Date     April 20, 2020
 Title          Jwa Hyun Kim v George John Boyasian

                                                      Initials of Preparer      lmb




CV-90 (06/04)                         CIVIL MINUTES - GENERAL                                      Page 2 of 2
